ORDER
The Office of Attorney Ethics having filed a petition with the Court pursuant to Rule 1:20—3(g)(4) and Rule l:20-ll(a) recommending that CATHY R. GARRETT-DAVIS of LINDEN-WOLD, who was admitted to the bar of this State in 1991, be immediately temporarily suspended from the practice of law, and good cause appearing;
It is ORDERED that CATHY R. GARRETT-DAVIS is temporarily suspended from the practice of law, effective immediately and until the further Order of this court; and it is further
ORDERED that CATHY R. GARRETT-DAVIS be restrained and enjoined from practicing law during the period of her suspension and that she comply with Rule 1:20-20 dealing with suspended attorneys; and it is further
ORDERED that all funds, if any, currently existing in any New Jersey financial institution maintained by CATHY R. GARRETT-DAVIS pursuant to Rule 1:21-6 shall be restrained from disbursement except on application to this Court for good cause shown and shall be transferred by the financial institution to the Clerk of the Superior Court, who is directed to deposit the funds in the Superior Court Trust Fund pending further Order of this Court; and it is further
ORDERED that the entire record of this matter be made a permanent part of respondent’s file as an attorney at law of this State.